Citation Nr: 1020661	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  10-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss.

2.  Entitlement to service connection for chronic bilateral 
flat feet (pes planus).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran had active service from November 1950 to October 
1952.  He served in the Korean War and was awarded the Combat 
Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for both bilateral 
hearing loss disability and bilateral flat feet (pes planus).  
In April 2010, the Veteran submitted a Motion to Advance on 
the Docket.  In May 2010, the Board granted the Veteran's 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that service connection is warranted for 
both chronic bilateral hearing loss disability and chronic 
bilateral flat feet.  In support of his claim for chronic 
bilateral hearing loss disability, the Veteran submitted a 
March 2009 audiological evaluation from R. A. B., M.D., which 
reflects that the Veteran was diagnosed with bilateral 
sensorineural hearing loss disability.  Unfortunately, the 
relevant audiometric findings were not reduced to a numerical 
form.  In support of his claim for service connection for 
chronic bilateral flat feet (pes planus), the Veteran 
submitted a written statement from S. C., M.D., which states 
that "this person clinically has 'flat feet'."  Clinical 
documentation from Dr. B. has not been incorporated into the 
record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
post-service treatment of his bilateral 
hearing loss disability and flat feet 
(pes planus).  Upon receipt of the 
requested information and the appropriate 
releases, then contact R. A. B., M.D., S. 
C., M.D., and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for chronic bilateral hearing 
loss disability and chronic bilateral 
flat feet (pes planus) with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case. 
The Veteran should be given the 
opportunity to respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  
The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

